Name: Commission Regulation (EC) NoÃ 2097/2005 of 20 December 2005 reopening the fishery for Northern prawn in NAFO zone 3L by vessels flying the flag of Lithuania
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  maritime and inland waterway transport;  Europe
 Date Published: nan

 21.12.2005 EN Official Journal of the European Union L 335/31 COMMISSION REGULATION (EC) No 2097/2005 of 20 December 2005 reopening the fishery for Northern prawn in NAFO zone 3L by vessels flying the flag of Lithuania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2005. (2) On 6 June 2005 Lithuania closed the fishery for Northern prawn in NAFO zone 3L, for vessels flying its flag. (3) Commission Regulation (EC) No 1170/2005 (4) prohibits fishing for Northern prawn in NAFO zone 3L, by vessels flying the flag of Lithuania or registered in Lithuania. (4) On 30 October 2005 Japan transferred to Lithuania 144 tonnes of Northern prawn quota in the waters of NAFO zone 3L. Fishing for Northern prawn in the waters of NAFO zone 3L by vessels flying the flag of or registered in Lithuania should consequently be authorised. Commission Regulation (EC) No 1170/2005 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Reopening of fishery The fishery for Northern prawn in NAFO zone 3L by vessels flying the flag of Lithuania or registered in Lithuania should be reopened on 1 December 2005. Article 2 Repeal Commission Regulation (EC) No 1170/2005 is hereby repealed, Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (3) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (4) OJ L 188, 20.7.2005, p. 25.